Case 2:20-cr-00579-SVW Document 76-1 Filed 12/11/20 Page 1 of 7 Page ID #:456




                                     3                            EXHIBIT A
Case 2:20-cr-00579-SVW Document 76-1 Filed 12/11/20 Page 2 of 7 Page ID #:457




                                     4                            EXHIBIT A
Case 2:20-cr-00579-SVW Document 76-1 Filed 12/11/20 Page 3 of 7 Page ID #:458




                                     5                            EXHIBIT A
Case 2:20-cr-00579-SVW Document 76-1 Filed 12/11/20 Page 4 of 7 Page ID #:459




                                     6                            EXHIBIT A
Case 2:20-cr-00579-SVW Document 76-1 Filed 12/11/20 Page 5 of 7 Page ID #:460




                                     7                            EXHIBIT A
Case 2:20-cr-00579-SVW Document 76-1 Filed 12/11/20 Page 6 of 7 Page ID #:461




                                     8                            EXHIBIT A
     Case 2:20-cr-00579-SVW Document 76-1 Filed 12/11/20 Page 7 of 7 Page ID #:462




 1                         PROOF OF SERVICE BY MAILING
 2         I am over the age of 18 and not a party to the within

 3   action.   I am employed by the Office of the United States

 4   Attorney, Central District of California.         My business address

 5   is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

 6         On December 11, 2020, I served a copy of: NOTICE OF

 7   RECORDED LIS PENDENS AS TO REAL PROPERTY LOCATED IN GLENDALE

 8   CALIFORNIA upon each person or entity named below by enclosing a

 9   copy in an envelope addressed as shown below and placing the

10   envelope for collection and mailing on the date and at the place

11   shown below following our ordinary office practices.
     TO: Luliia Zhadko
12
           Glendale, CA 91208
13
14
      X    I am readily familiar with the practice of this office for
15
     collection and processing correspondence for mailing.           On the
16
     same day that correspondence is placed for collection and
17
     mailing, it is deposited in the ordinary course of business with
18
     the United States Postal Service in a sealed envelope with
19
     postage fully prepaid.
20
           I declare under penalty of perjury under the laws of the
21
     United States of America that the foregoing is true and correct.
22
           I declare that I am employed in the office of a member of
23
     the bar of this court at whose direction the service was made.
24
           Executed on: December 11, 2020 at Los Angeles, California.
25
26                                                 /s/ S. Beckman
27                                               SHANNEN BECKMAN

28
